DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on 09/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration and review of the prior art, Examiner has determined that the species requirement in the restriction requirement mailed 07/11/2022 is not proper. The restriction requirement among species A-C, as set forth in the Office action mailed on 07/11/2022, is hereby withdrawn and claims 9, 12 and 13 hereby rejoined and fully examined for patentability. However the restriction requirement between inventions I and II, as set forth in the Office action mailed on 07/11/2022, remains. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.
Consistent with the above removal of the species requirement while maintaining the restriction between inventions I and II, Claims 1-16 are pending and claims 17-10 are withdrawn from consideration. Applicant is kindly requested to correct the claim status identifier for claims 9, 12, 13 and 17-19 with any response filed to this office action.
Claim Interpretation
Claim limitation “heating element” is not interpreted as invoking an interpretation under 35 USC 112(f) because “heating element” is interpreted as the art recognized “heating element” structure and not as “element” being a generic placeholder. Claim limitation “filter module” is interpreted as having sufficient structure to avoid an interpretation under 35 USC 112(f) because the “filter” is interpreted as an electric filter structure and because the recitation of the plurality of wires twisted together is also structure.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“isolation device” in claim 1-7 interpreted as an inductor [0009], a transformer [0009], a ferrite bead and ferrite bead material [0009] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0262793 of Okunish et al., hereinafter Okunish in view of US Patent Application Publication 20150373783 of Kitagawa, hereinafter Kitagawa, and US Patent Application Publication 2012/0032756 of Long.
Regarding claim 1, Okunish teaches a substrate support (susceptor 12 Fig 1 and Fig 2 and [0073-0077]), comprising: an edge ring (36 Fig 1 and [0076]); at least one heating element (40 Fig 2); and a cable configured to provide power from a power source to the edge ring and the at least one heating element, wherein the cable includes a second plurality of wires connected to the at least one heating element (wires 52 connected to inner heater (40(IN) and outer heater (40(out)) Fig 2), and an isolation device (54 Fig 2, note inductors 104), wherein the isolation device is configured to compensate for a resonance frequency generated during operation [0115-0120] Okunish fails to teach a first plurality of wires connected to the edge ring, a filter module, wherein the first plurality of wires and the second plurality of wires are twisted together within the filter module, the isolation device connected to the plurality of wires between the filter module and the edge ring, and that the resonance frequencies generated during operation are of the edge ring and the at least one heating element. Regarding a first plurality of wires connected to the edge ring, in the same field of endeavor of substrate supports (abstract), Kitagawa teaches a heater (22 Fig 2) for the edge ring (note layer 20 is part of the edge ring Fig 2) and teaches a wire for power to the heater (shown in Fig 3 and disclosed as electric wire 26 [0054]). It would have been obvious to a person having ordinary skill in the art at the time the invention was to modify Okunish to include a heater in the edge ring as taught by Kitagawa because Kitagawa teaches that the heater in the edge ring allows for independent edge ring temperature control [0025] (independent of the support). In the combination, Kitagawa has taught at least one electric wire for power to the heater and Okunish has taught a two (a plurality of) wires per heater (wires 52 in Fig 2). Therefore the combination includes a first plurality of wires connected to the edge ring. Additionally, Okunish has taught an isolation device (54 Fig 1-2) for each heater and therefore the combination as applied includes an isolation device (54) connected to the first plurality of wires. Further, Okunish has taught the resonance frequencies generated during operation include resonance frequencies between the different heating elements [0115-0120]. Therefore in the combination as applied, the isolation device of Okunish (54) is compensating for the resonance frequencies generated during operation which are of the edge ring (heater 22 at taught by Kitagawa in the combination) and the at least one heating element (substrate heater as taught by Okunish). Regarding the filter module, addressing the same problem of filtering RF signals for substrate support heating (abstract), Long teaches an RF filter module (102 Fig 1A and 200 Fig 2) for filtering or blocking certain operating RF frequencies (e.g. 60 MHz) to reduce power loss from the substrate support [0037] for a plurality of wires to feed heating elements in the substrate support (ESC) [0039]. Long teaches this includes the wires being twisted together [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kitagawa to include the RF filter with the wires twisted together of Long because Long teaches this minimized differences in the stray capacitances to improve uniformity [0032].  In the combination as applied, the filter of Long with the wires twisted together is outside of the chamber (Fig 1) and has all of the supply wires together (Fig 2). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this before the individual isolation devices of Okunish (54) for each heater (i.e. the isolation device is between the filter and the edge ring heater in the combination). 
Regarding claim 2, the combination remains as applied to claim 1 above. Kitagawa has taught that the heaters on the substrate supper (heaters 6c) include a plurality of heaters [0024] and in the combination Okunish has taught a pair of wires for each heater (52 Fig 2). Therefore in the combination as applied the second plurality of wires includes a plurality of pairs of wires each to provide power to a respective heating element of the one or more heating elements.
Regarding claim 3, the combination remains as applied to claim 1 above. The first plurality of wires of the combination is to provide power to the edge ring (the heater of the edge ring). (see Kitagawa (shown in Fig 3 and disclosed as electric wire 26 [0054])).
Regarding claim 4, Okunish teaches that layer 42 of the substrate support having the heaters embedded thereon is a plate shaped dielectric member [0077] but is silent to the material being a ceramic. Kitagawa teaches it is known in the art to use a ceramic plate as the plate in which the heaters are embedded on a substrate support [0004]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Okunish and the combination to include the heaters are embedded in a ceramic layer because Kitagawa teaches this is a known material for the purpose of a substrate support with embedded heaters.
Regarding claim 5, the combination remains as applied to claim 1 above. The isolation device of Okunish includes an air wound inductor 0014] (and Fig 2 and [0092]). An air wound inductor is one of the isolation devices taught and claimed as the isolation device. Therefore the inductor of Okunish is configured to compensate for the resonance frequency by canceling the resonance frequency unless applicant is relying on essential limitations that have not been claimed. Further, Okunish teaches the air coil blocks (cancels) undesired frequencies [0010-0011].
Regarding claim 6, the combination remains as applied to claim 1 above. Okunish teaches that to compensate for the resonance frequency, the isolation device (54 of Okunish) is configured to shift the resonance frequency relative to operating frequencies of radio frequency power provided to the substrate support (abstract and [0117-0140]).
Regarding claim 7, the combination remains as applied to claim 1 above. Okunish teaches is it known to compensate for the resonance frequency by having an impedance that is selected for the frequency [0007], [0014-0018].
Regarding claim 8-9, the isolation device of Okunish is an inductor (coil) that is air wound [0014] (and Fig 2 and [0092]).
Regarding claim 10, 12, and 13, Okunish teaches that it is known to use an iron (conductive) or ferrite core as an alternative to air cores in the inductors of the isolator (54) [0096]. Note that while Okunish is teaching toward using an air core, Okunish is acknowledging that the art recognizes these as alternatives for the same purpose of the core material of an inductor of and RF isolator (54) [0096].
Regarding claim 16, the combination remains as applied to claim 1 above. Long teaches that in the filter, the first plurality and second plurality of wires are twisted together [0032] and are wound to form an inductor [0034] (Fig 1B and 2) and [0042-0046].
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okunish in view of Kitagawa and Long as applied to claims 1 and 10 above, and further in view of US Patent Application Publication 2017/0069464 of Ye et al., hereinafter Ye.
Regarding claim 11, Okunish fails to explicitly teach a dielectric core for the inductor of the filter. In the same field of endeavor of substrate supports with RF filtering (abstract), Ye teaches it is known to use a dielectric core for the RF filter for the heating power supply cord [0031]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Okunish in view of Ye to include a dielectric core material for the inductor because Ye teaches this is an art recognized functional alternative.
Regarding claim 14, the combination remains as applied to claim 1 above. The combination and specifically Okunish fails to teach the isolator includes a transformer. Ye teaches the isolator (RF filtering 160) includes a transformer (166a,b Fig 2) for coupling the power supplies [0055]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Okunish to include the transformers of Ye because Ye teaches this allows for electrical coupling to the power supply for the RF filtering [0055].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okunish in view of Kitagawa and Long as applied to claim 1 above, and further in view of US Patent Application Publication 2008/0174387 of Chiang, hereinafter Chiang.
Regarding claim 15, the combination remains as applied to claim 1 above. The combination and specifically Okunish fails to teach the isolator includes a ferrite bead or ferrite bead material. Addressing the same problem of filtering unwanted signals and interference (abstract and [0007-0010]), Chiang teaches it is known and conventional in the art to use ferrite beads in a filter circuit along with inductors [0006]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the isolator (54) of Okunish to include a ferrite bead material because Chiang teaches this is a conventional structure for filtering circuits [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0263177 teaches RF power to a plurality of heaters and an edge ring (Fig 1). US 2007/0284344 teaches an RF filter for inner and outer heaters (Fig 1A). US 2017/0111025 teaches a mutually induced filter (Fig 5B). US 2011/0229837 teaches a ceramic as the dielectric for an embedded heater in an insulating layer of a substrate support [0048].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716    

/KEATH T CHEN/Primary Examiner, Art Unit 1716